COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00316-CR


KELLY DAWN KUNKEL                                                   APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY
                   TRIAL COURT NO. 1348604

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Kelly Dawn Kunkel was charged with class A misdemeanor

driving while intoxicated (DWI). See Tex. Penal Code Ann. §§ 49.04(a), .09(a)

(West Supp. 2014). She bonded out while awaiting trial and retained counsel. A

jury convicted her of the offense on July 22, 2014, and the trial court sentenced

her to 365 days in jail and a $1,000 fine, suspended the imposition of the


      1
       See Tex. R. App. P. 47.4.
sentence, and placed Kunkel on twenty-four months’ community supervision.

See id. § 12.21 (West 2011) (stating that an individual adjudged guilty of a Class

A misdemeanor shall be punished by a fine not to exceed $4,000, confinement in

jail for a term not to exceed one year, or both). Kunkel filed a notice of appeal.

      On November 18, 2014, the court reporter responsible for preparing the

reporter’s record in this appeal informed us that payment arrangements and

designation had not been made. We then informed Kunkel that unless she made

payment arrangements and designated what to include in the reporter’s record,

the court could consider and decide the issues that did not require a reporter’s

record for a decision. See Tex. R. App. P. 37.3(c). Shortly thereafter, when

Kunkel’s trial counsel moved to withdraw, we abated the appeal for the trial court

to determine whether Kunkel still wanted to appeal and whether counsel should

be appointed for her.

      Pursuant to our abatement order, the trial court held a hearing on

December 17, 2014. At the hearing, Kunkel stated that she still wanted to pursue

the appeal.2 The trial court informed Kunkel that she had until January 16, 2015,

to either hire an attorney or to inform the court if she decided to proceed pro se

so that the trial court could hold another hearing to address self-representation.



      2
        Kunkel also sought appointment of counsel for her appeal, but because
her affidavit of indigency reflected that she received a high annual salary and that
her monthly income exceeded her monthly expenses, the trial court found her
“Not Indigent.”


                                         2
      On January 16, 2015, the trial court held the second hearing. Kunkel told

the trial court that while she had one more attorney to meet with, she would

declare that she would be proceeding pro se “at this point.” In light of the $400

estimate that the court reporter had provided to Kunkel for a partial reporter’s

record, the trial court directed Kunkel to give the court reporter a designation

within seven days and a deposit of at least $200 within thirty days. Otherwise,

the trial court told Kunkel, it would recommend to this court that her appeal be

dismissed. As directed, on January 23, 2015, Kunkel filed a “Designation of

Record on Appeal,” listing items for the court reporter and the trial court clerk to

prepare.3 See Tex. R. App. P. 34.5(a), 34.6(b)(1).

      The following week, the trial court signed an order scheduling another

hearing in this matter for February 17, 2015. The order stated that the hearing

would be cancelled if Kunkel obtained counsel and paid a deposit to the court

reporter for the reporter’s record prior to the hearing date. The order further

provided that if Kunkel had not obtained counsel, the hearing would go forward,

at which time Kunkel would be admonished by the trial court on self-

representation. The trial court’s order also provided that if a deposit had not

been paid by February 17, 2015, the trial court would recommend termination of

the appeal.



      3
       It appears from this record that she never made a deposit or paid for a
reporter’s record, however.


                                         3
      On February 17, 2015, the trial court held the third and final hearing. The

trial court recited that at a previous hearing, it had directed Kunkel to make a

designation of the record, make a deposit for the court reporter, and advise the

trial court whether she intended to proceed pro se if she was not going to hire a

lawyer. The trial court then noted that although Kunkel had been notified about

the hearing, she “wholly failed to appear.” The trial court concluded that Kunkel

did not intend to pursue the appeal and that her actions “appear[ed] to be more

of a tactic to delay the inevitable.”4 The trial court recommended that this court

dismiss the appeal with prejudice and issue mandate.

      On February 24, 2015, we informed Kunkel that upon review of the

supplemental clerk’s records and reporter’s records filed during the abatement,

and in light of the court reporter’s records showing that she was not found

indigent and had still not made arrangements to pay for the reporter’s record, the

court would consider her appeal based on the issues that did not require a

reporter’s record5 and that if she desired to file a brief, she had to so inform the

court by March 9, 2015, or the court could decide her appeal without a brief. See

Tex. R. App. P. 2, 38.8(b)(4).




      4
       Kunkel remained out on bond while her appeal was pending in this court.
      5
        A case may be considered without a reporter’s record if an appellant who
is not indigent fails to pay for it. See Sutherland v. State, 132 S.W.3d 510, 512
(Tex. App.—Houston [1st Dist.] 2004, no pet.) (citing Tex. R. App. P. 37.3(c)).


                                         4
      On March 10, 2015, Kunkel notified us that she had hired attorney Josh

Lopez to assist her in the case and that her attorney had sent her a text message

on February 15, 2015 to inform her that his notice of representation had been

filed. On March 13, 2015, we informed Kunkel that in light of her response

stating that she had hired an attorney and desired to file a brief, her brief would

be due on or before April 13, 2015. We warned Kunkel that if her brief was not

filed by April 13, 2015, we could decide her appeal without a brief. See Tex. R.

App. P. 2, 38.8(b)(4). Kunkel filed a change of address with the court on April 29,

2015, but she did not file a brief by the briefing deadline.

      On May 26, 2015, we informed Kunkel that a notice designating Lopez as

lead counsel in the appeal had still not been filed, that her brief was past due,

and that unless she filed with the court on or before June 5, 2015, a motion

reasonably explaining the failure to file a brief and the need for an extension, we

would decide her appeal without a brief.6 See Tex. R. App. P. 2, 10.5(b), 38.8.

Since that time, Kunkel has not filed a motion or any other response, and the

State has not sought to file a brief in this case. Therefore, we will consider the

appeal without briefs. See Tex. R. App. P. 38.8(b)(4).

      When an appellant fails to file a brief, no issues or points are properly

before the court, see Tex. R. App. P. 38.1(f), and appellate review is limited to

      6
       The clerk of this court checked the purported mailing address of Kunkel’s
alleged counsel and determined that it was the address for JPS Urgent Care
Center. The clerk also checked the State Bar of Texas website and did not find a
“Josh Lopez” licensed to practice in Fort Worth or anywhere else in Texas.


                                          5
unassigned fundamental errors.7 See Baker v. State, No. 02-14-00157-CR, 2015
WL 392640, at *2 (Tex. App.—Fort Worth Jan. 29, 2015, no pet.) (mem. op. on

reh’g, not designated for publication).        We have reviewed the record in the

interest of justice, see Tex. R. App. P. 38.8(b)(4), and found no unassigned

fundamental error. See Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App.

1994). Therefore, we affirm the trial court’s judgment.



                                                      /s/ Bonnie Sudderth
                                                      BONNIE SUDDERTH
                                                      JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 1, 2015

      7
         The court of criminal appeals has enumerated the following fundamental
errors: (1) denial of the right to counsel; (2) denial of the right to a jury trial; (3)
denial of ten days’ preparation before trial for appointed counsel; (4) absence of
jurisdiction over the defendant; (5) absence of subject matter jurisdiction; (6)
prosecution under a penal statute that does not comply with the Separation of
Powers section of the state constitution; (7) jury charge errors resulting in
egregious harm; (8) holding trials at a location other than the county seat; (9)
prosecution under an ex post facto law; and (10) comments by a trial judge that
taint the presumption of innocence. Saldano v. State, 70 S.W.3d 873, 887–89
(Tex. Crim. App. 2002). Here, Kunkel retained trial counsel and received a jury
trial, the county court had jurisdiction over her, see Tex. Code Crim. Proc. Ann.
arts. 4.01(8), 4.07 (West 2015), and nothing in pertinent penal code provisions
suggests a separation-of-powers or ex-post-facto violation. The jury charge does
not reflect any errors that might give rise to egregious harm (and Kunkel did not
make arrangements to pay for a reporter’s record that might otherwise
demonstrate such harm), and the case was tried in Fort Worth, the county seat of
Tarrant County.


                                           6